        Case 2:20-cv-00918-WHA-KFP Document 9 Filed 01/22/21 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

EARL EUGENE BATES,                             )
AIS #322081,                                   )
                                               )
           Plaintiff,                          )
                                               )
   v.                                          )   CASE NO. 2:20-CV-918-WHA-KFP
                                               )
DR. GERALD LANCASTER, et. al.,                 )
                                               )
           Defendants.                         )

                                             ORDER

         This case is before the court on an amended complaint filed by Plaintiff (Doc.

#5). On December 10, 2020, the Magistrate Judge entered a Recommendation (Doc. #6)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is transferred to the United States District Court for the Northern

District of Alabama pursuant to the provisions of 28 U.S.C. § 1406(a).

        The Clerk of the court is DIRECTED to undertake those measures necessary to

effectuate the transfer of this case.

        This case is Closed in this court.

        DONE this 22nd day of January, 2021.



                             /s/ W. Harold Albritton
                             SENIOR UNITED STATES DISTRICT JUDGE
